                Case 18-10601-MFW                Doc 3046          Filed 10/21/20       Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------- x

In re:                                                         :          Chapter 11
                                                               :
THE WEINSTEIN COMPANY HOLDINGS                                 :          Case No. 18-10601 (MFW)
LLC, et al.,                                                   :
                                                               :          (Jointly Administered)
                                  Debtors.   1                 :
                                                               :          Re: Docket Nos. 2884, 2891, 2892, 3007, 3025,
                                                                                          3026 & 3036
------------------------------------------------------------- x

              ORDER DENYING MOTION BY NON-SETTLING PLAINTIFFS
              TO CONVERT DEBTORS’ CHAPTER 11 CASES TO CHAPTER 7

         Upon the Motion by Non-Settling Plaintiffs to Convert Debtors’ Chapter 11 Cases to

Chapter 7 [Docket No. 2884] (the “Motion”) for entry of an order converting the above-

captioned debtors’ chapter 11 cases to cases under chapter 7; and the Court having jurisdiction to

consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

the Court having reviewed the (i) Motion, (ii) Debtors’ and the Committee’s Motion to Continue

Hearing on Non-Settling Plaintiffs’ Motion to Convert Debtors’ Chapter 11 Cases to Chapter 7

[Docket No. 2891], (iii) Response by Non-Settling Plaintiffs to: Debtors’ and the Committee’s

Motion to Continue Hearing on Non-Settling Plaintiffs’ Motion to Convert Debtors’ Chapter 11

1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.


RLF1 24179782v.1
               Case 18-10601-MFW         Doc 3046     Filed 10/21/20   Page 2 of 2




Cases to Chapter 7 [Docket No. 2892], (iv) Debtors’ and Official Committee of Unsecured

Creditors’ Response to Motion to Convert Debtors’ Chapter 11 Cases to Chapter 7 [Docket No.

3007], (v) Joinder by Alexandra Canosa to Motion by Non-Settling Plaintiffs to Convert

Debtors’ Chapter 11 Cases to Chapter 7 [Docket No. 3025], (vi) Reply to: Debtors’ and Official

Committee of Unsecured Creditors’ Response to Motion to Convert Debtors’ Chapter 11 Cases

to Chapter 7 [Docket No. 3026] and (vii) Affirmation in Support of Non-Settling Plaintiffs’ Reply

to: Debtors’ and Official Committee of Unsecured Creditors’ Response to Motion to Convert

Chapter 11 Cases to Chapter 7 [Docket No. 3036]; and the Court having held a hearing to

consider the relief requested in the Motion on October 20, 2020 (the “Hearing”); and the Court

having heard and considered the statements and arguments of counsel made on the record of the

Hearing; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

                   1.   The Motion is DENIED for the reasons set forth on the record at the

Hearing.

                   2.   This Court shall retain jurisdiction to hear and determine all matters

arising from or related to this Order.




Dated: October 21st, 2020
                                                    MARY F. WALRATH
Wilmington, Delaware                           2    UNITED STATES BANKRUPTCY JUDGE

RLF1 24179782v.1
